

116 HR 444 IH: Reduce Unemployment for Veterans of All Ages Act of 2019
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 444IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate the period of eligibility for the Vocational
			 Rehabilitation and Employment program of the Department of Veterans
			 Affairs.
	
 1.Short titleThis Act may be cited as the Reduce Unemployment for Veterans of All Ages Act of 2019. 2.Elimination of period of eligibility (a)In generalSection 3103 of title 38, United States Code, is repealed.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 31 of such title is amended by striking the item relating to section 3103.
			